POCH, J. This claim arises out of an incident that occurred on December 15,1982. Precious J. Dixon, sister of Theopolis Mays, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred . to as the Act. Ill. Rev. Stat. 1979, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on March 14, 1983, on the form prescribed by the Attorney General, and an investigatory report of the Attorney General of Illinois. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on December 15, 1982, the victim was stabbed. Available evidence indicates that the victim was stabbed by his brother for undetermined reasons. The incident occurred on the street at 11032 South Vincennes, Chicago, Illinois. The victim was taken to St. Francis Hospital where he expired shortly thereafter. The suspected offender was apprehended and is being prosecuted. The victim and the suspected offender were sharing the same household at the time the crime occurred. ' 2. That section 3(e) of the Act states that the Claimant is eligible for compensation if the victim and the assailant were not sharing the same household at the time the crime occurred. Ill. Rev. Stat. 1979, ch. 70, par. 73(e). 3. That it appears from the investigatory report that the victim and the suspected offender were sharing the same household at the time the crime occurred. 4. That the Claimant has not met a required condition precedent for compensation under the Act. It is hereby ordered that this claim be, and is hereby denied.